Citation Nr: 1413627	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service connected diabetes mellitus (DM) type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1957 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the issue of entitlement to service connection for kidney stones as secondary to service-connected diabetes mellitus type II was raised by the Veteran in May 2010.  It was then denied by the RO in December 2011.  The Veteran failed to file a notice of disagreement to the decision.  Therefore, the issue of entitlement to service connection to kidney stones is not in appellate status. 

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 


FINDING OF FACT

The Veteran's service-connected DM does not require regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, DC 7913 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial evaluation above 20 percent for DM is a downstream issue from a rating decision dated in August 2009, which initially established service connection for this disability and assigned the 20 percent initial rating being contested and its effective date. The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 20 percent for DM, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim"). This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  Identified private and VA medical and examination records pertinent to treatment of DM have been obtained and associated with his claims file.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was also afforded VA examinations in August 2009 and September 2012.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria. The examinations included a review of the claims file.  Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met. 38 C.F.R. § 3.159(c)(4). 

The Veteran, through his representative, argues that the September 2012 DM examination was in adequate because it failed to address his complaints of kidney stones.  However, the record includes a July 2011 VA kidney examination that directly addressed this medical condition.  The opinion obtained from that examination is more than adequate.  Further, as discussed above, the AOJ issued a rating decision addressing the issue of service connection for kidney stone, to include as secondary to DM, and the Veteran did not appeal.

The Board finds that there has been substantial compliance with its August 2012 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The requested records have been obtained and the examination was conducted.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2013). Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  The Board has been directed to consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013). 

At the outset, the Board notes that the Veteran is appealing the initial 20 percent disability rating assigned for his DM. As such, the claim requires consideration of the entire time period involved, and contemplate staged ratings where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).

A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet. A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities. A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetes care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.   See DC 7913.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Non-compensable complications are considered part of the diabetic process. Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should be not requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2013). 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Analysis

The Veteran was afforded a VA examination in August 2009.  At that time, he denied episodes of ketoacidosis or hypoglycemic reactions that year.  The Veteran further reported that his primary care provider did not tell him to restrict his activities due to DM.  The Veteran denied tingling and numbness of his feet and hands, but reported that he had urinary frequency, and that he had hesitancy, urgency and postvoidal dribbling.  The examiner noted that the Veteran's urinalysis was normal.  He remarked that the Veteran's DM was well-controlled with his then-current regimen.  His condition did not interfere with his ADLs, transfer or ambulation.  The examiner further noted that the Veteran had no restriction or regulation due to his DM.  

In a subsequent September 2012 VA examination, the examiner noted that the Veteran treated his diabetes with oral medication and was instructed to follow a restricted diet.  He did not use insulin.  The examiner specified that the Veteran was not restricted in his ability to perform strenuous activities.  Episodes of hypoglycemic reactions requiring hospitalization were not reported.  The examiner remarked that the Veteran's diabetes was well-controlled with his regimen.  He had no restriction, regulation or functional impact for his diabetes.  The examiner further noted that the Veteran's diabetes was mild to moderate in severity.  

Included in the evidence of record for the Veteran's claim were treatment records from the Beckley VA Medical Center (VAMC) from March 2006 to October 2011.  These treatment records were consistent with the examination, and did not demonstrate any symptoms warrant a higher rating for DM.  

In sum, the evidence does not show that the Veteran's DM requires regulation of activities, as that term is defined in the applicable regulation.  As such, the Veteran is not shown to have regulation of activities required for control of his DM as required for a higher 40 percent rating under DC 7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).  In addition, the Veteran is not eligible for a rating of 60 percent, because he does not suffer from episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Finally, the Veteran's DM does not warrant a 100 percent rating because the Veteran does not suffer from symptoms such as regulation of activities, ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations a year and progressive weight loss.  

The Board has also considered the statements of the Veteran that his disability warrants a higher rating.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, but he is not competent to identify his disability according to a specific rating in the diagnostic codes.  Layno, 6 Vet. App. at 470.  Instead, the Board relies on the examining medical personnel who have rendered findings which directly address the criteria under which this disability is evaluated.  Based on the evidence, the Board finds that a rating in excess of 20 percent is not warranted for the disability on appeal.

As previously indicated, Note 1 of DC 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under DC 7913.  Service connection for kidney stones as secondary to DM has been previously denied by VA.  There is also no evidence, nor is it alleged, that the Veteran's erectile dysfunction is related to his DM.  The August 2009 VA examiner did not find that a cardiac condition, hypertension, peripheral vascular disease, stroke, skin condition, or eye condition that was related to the Veteran's diabetes.  The September 2012 examiner made no remarks regarding any DM related complications.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disabilities based upon the Veteran's DM with associated symptomatology.  See 38 C.F.R.   § 4.1.  Referral of this case for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence that his disability renders him unable to obtain substantially gainful employment.  Though the Veteran stated in his August 2009 VA examination that he used to work at Lowes, he further stated that he was unemployable due to his age. Therefore, the question of entitlement to a total disability rating based on the inability to obtain substantially gainful employment due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 20 percent for DM is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


